INDEMNITY AGREEMENT

This Indemnity Agreement, effective as of October 13, 2015, is made by and
between Praetorian Property, Inc., a Delaware corporation with executive offices
located at 7702 E Doubletree Ranch Rd. Ste 300 Scottsdale AZ 88258 (the
“Company”), and Llorn Kylo, the Company’s director and president residing
at 5838 E Berneil Ln, Paradise Valley, AZ, 85253 (the “Indemnitee”).

RECITALS

A. The Company is aware that competent and experienced persons are increasingly
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance or indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;

B. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;

C. Plaintiffs often seek damages in such large amounts and the costs of
litigation may be so substantial (whether or not the case is meritorious), that
the defense and/or settlement of such litigation is often beyond the personal
resources of officers and directors;

D. The Company believes that it is unfair for its directors and officers and the
directors and officers of its subsidiaries to assume the risk of large judgments
and other expense that may be incurred in cases in which the director or officer
received no personal profit and in cases where the director or officer was not
culpable;

E. The Company recognizes that the issues in controversy in litigation against a
director or officer of a corporation such as the Company or a subsidiary of the
Company are often related to the knowledge, motives and intent of such director
or officer, that he or she is usually the only witness with knowledge of the
essential facts and exculpating circumstances regarding such matters and that
the long period of time which usually elapses before the trial or other
disposition of which litigation often extends beyond the time that the director
or officer can reasonably recall such matters; and may extend beyond the normal
time for retirement or in the event of his or her death, his or her spouse,
heirs, executors or administrators, may be faced with limited ability and undue
hardship in maintaining an adequate defense, which may discourage such a
director or officer from serving in that position;

F. Based upon their experience as business managers, the Board of Directors of
the Company (the “Board”) has concluded that, to retain and attract talented and
experienced individuals to serve as officers and directors of the Company and
its subsidiaries and to encourage such individuals to take the business risks
necessary for the success of the Company and its subsidiaries, it is necessary
for the Company to contractually indemnify its officers and directors and the
officers and directors of its subsidiaries, and to assume for itself maximum
liability for expenses and damages in connection with claims against such
officers and directors in connection with their service to the Company and its
subsidiaries, and has further concluded that the failure to provide such
contractual indemnification could result in great harm to the Company and its
subsidiaries and the Company’s stockholders;

G. The corporate law of Delaware, under which the Company is organized, empowers
the Company to indemnify by agreement its officers, directors, employees and
agents, and persons who serve, at the request of the Company, as directors,
officers, employees or agents of other corporations or enterprises, and
expressly provides that the indemnification provided by such legislation is not
exclusive;

 1 

   

H. The Company, after reasonable investigation prior to the date hereof, has
determined that the liability insurance coverage available to the Company and
its subsidiaries as of the date hereof is inadequate and/or unreasonably
expensive. The Company believes, therefore, that the interest of the Company’s
stockholders would best be served by a combination of such insurance as the
Company may obtain, or request a subsidiary to obtain, pursuant to the Company’s
obligations hereunder, and the indemnification by the Company of the directors
and officers of the Company and its subsidiaries;

I. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director or officer of the Company and/or the subsidiaries of the
Company free from undue concern for claims for damages arising out of or related
to such services to the Company and/or a subsidiary of the Company; and

J. The Indemnitee is willing to serve, or to continue to serve, the Company
and/or the subsidiaries of the Company, provided that he or she is furnished the
indemnity provided for herein.

AGREEMENT

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Definitions.

(a) Agent. For the purposes of this Agreement, “agent” of the Company means any
person who is or was a director, officer, employee or other agent of the Company
or a subsidiary of the Company; or is or was serving at the request of, for the
convenience of or to represent the interest of the Company or a subsidiary of
the Company as a director, officer, employee or agent of another foreign or
domestic corporation, partnership, joint venture, trust or other enterprise; or
was a director, officer, employee or agent of a foreign or domestic corporation
which was a predecessor corporation of the Company or a subsidiary of the
Company, or was a director, officer, employee or agent of another enterprise at
the request of, for the convenience of or to represent the interests of such
predecessor corporation.

(b) Expenses. For purposes of this Agreement, “expenses” includes all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, and other out-of-pocket costs)
actually and reasonably incurred by the Indemnitee in connection with either the
investigation, defense or appeal of a proceeding or establishing or enforcing a
right to indemnification under this Agreement; provided, however, that expenses
shall not include any judgments, fines, ERISA excise taxes or penalties or
amounts paid in settlement of a proceeding.

(c) Proceeding. For the purposes of this Agreement, “proceeding” means any
threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative or any other type whatsoever.

(d) Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation of which more than 50% of the outstanding voting securities is owned
directly or indirectly by the Company, by the Company and one or more other
subsidiaries, or by one or more other subsidiaries.

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity the Indemnitee currently serves as an agent
of the Company, so long as he or she is duly appointed or elected and qualified
in accordance with the applicable provisions of the Bylaws of the Company or any
subsidiary of the Company or until such time as he or she tenders his
resignation in writing or he or she is removed from such position, provided,
however, that nothing contained in this Agreement is intended to create any
right to continued employment by the Indemnitee.

3. Maintenance of Liability Insurance.

 2 

   

(a) The Company hereby covenants and agrees that, so long as the Indemnitee
shall continue to serve as an agent of the Company and thereafter so long as the
Indemnitee shall be subject to any possible proceeding by reason of the fact
that the Indemnitee was an agent of the Company, the Company, subject to
Section 3(b), shall use reasonable efforts to obtain and maintain in full force
and effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers.

(b) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
such insurance is not reasonably available, the premium costs for such insurance
are disproportionate to the amount of coverage provided, the coverage is reduced
by exclusions so as to provide an insufficient benefit, or the Indemnitee is
covered by similar insurance maintained by a subsidiary of the Company.

4. Mandatory Indemnification. The Company shall indemnify the Indemnitee from:

(a) Third Party Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any proceeding (other than an action by or
in the right of the Company) by reason of the fact that he or she is or was an
agent of the Company, or by reason of anything done or not done by him or her in
any such capacity, against any and all expenses and liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) actually and reasonably incurred
by him or her in connection with the investigation, defense, settlement or
appeal of such proceeding if he or she acted in good faith and in a manner he or
she reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his or her conduct was unlawful; and

(b) Derivative Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the fact that he or she
is or was an agent of the Company, or by reason of anything done or not done by
him or her in any such capacity, against any amounts paid in settlement of any
such proceeding and all expenses actually and reasonably incurred by him or her
in connection with the investigation, defense, settlement, or appeal of such
proceeding if he or she acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company; except
that no indemnification under this subsection shall be made in respect of any
claim, issue or matter as to which such person shall have been finally adjudged
to be liable to the Company after the time for an appeal has expired by a court
of competent jurisdiction due to willful misconduct of a culpable nature in the
performance of his or her duty to the Company unless and only to the extent that
the court in which such proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, such person is fairly and reasonably entitled to indemnity for such
amounts which the court shall deem proper; and

(c) Actions Where Indemnitee is Deceased. If the Indemnitee is a person who was
or is a party or is threatened to be made a party to any proceeding by reason of
the fact that he or she is or was an agent of the Company, or by reason of
anything done or not done by him or her in any such capacity, against any and
all expenses and liabilities of any type whatsoever (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) actually and reasonably incurred by him or her in connection with
the investigation, defense, settlement or appeal of such proceeding if he or she
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Company, and prior to, during the
pendency or after completion of such proceeding the Indemnitee is deceased,
except that in a proceeding by or in the right of the Company no indemnification
shall be due under the provisions of this subsection in respect of any claim,
issue or matter as to which such person shall have been finally adjudged to be
liable to the Company after the time for an appeal has expired, by a court of
competent jurisdiction due to willful misconduct of a culpable nature in the
performance of his or her duty to the Company, unless and only to the extent
that the court in which such proceeding was brought shall determine upon
application that, despite the

 3 

   

adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such amounts which the
court shall deem proper; and

(d) Exception for Amounts Covered by Insurance. Notwithstanding the foregoing,
the Company shall not be obligated to indemnify the Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fees, ERISA excise taxes or penalties, and amounts paid in settlement) which
have been paid directly to Indemnitee under D&O Insurance.

5. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) incurred by him or her in the investigation, defense, settlement or
appeal of a proceeding but not entitled, however, to indemnification for all of
the total amount thereof, the Company shall nevertheless indemnify the
Indemnitee for such total amount except as to the portion thereof to which the
Indemnitee is not entitled.

6. Mandatory Advancement of Expenses. Subject to Section 10 below, the Company
shall advance all expenses incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an agent of the Company or by reason of anything
done or not done by him or her in any such capacity. Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Company as authorized hereby. The advances to be made
hereunder shall be paid by the Company to the Indemnitee within ten (10) days
following delivery of a written request therefor by the Indemnitee to the
Company.

7. Notice and Other Indemnification Procedures.

(a) Promptly after receipt by the Indemnitee of notice of the commencement of or
the threat of commencement of any proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement, notify the Company of the commencement or
threat of commencement thereof.

(b) If, at the time of the receipt of a notice of the commencement of a
proceeding pursuant to Section 7(a) hereof, the Company has D&O Insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c) In the event the Company shall be obligated to advance the expenses for any
proceeding against the Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such proceeding, with counsel approved by the
Indemnitee, upon the delivery to the Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
the Indemnitee and the retention of such counsel by the Company, the Company
will not be liable to the Indemnitee under this Agreement for any fees of
counsel subsequently incurred by the Indemnitee with respect to the same
proceeding, provided that (i) the Indemnitee shall have the right to employ his
or her counsel in any such proceeding at the Indemnitee’s expense; and (ii) if
(A) the employment of counsel by the Indemnitee has been previously authorized
by the Company, (B) the Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Company and the Indemnitee in the
conduct of any such defense or (C) the Company shall not, in fact, have employed
counsel to assume the defense of such proceeding, the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Company.

 

 

 

 

 4 

   

8. Determination of Right to Indemnification.

(a) To the extent the Indemnitee has been successful on the merits or otherwise
in defense of any proceeding referred to in Section 4(a), 4(b) or 4(c) of this
Agreement or in the defense of any claim, issue or matter described therein, the
Company shall indemnify the Indemnitee against expenses actually and reasonably
incurred by him or her in connection therewith.

(b) In the event that Section 8(a) is inapplicable, the Company shall also
indemnify the Indemnitee unless, and only to the extent that, the Company shall
prove by clear and convincing evidence to a forum listed in Section 8(c) below
that the Indemnitee has not met the applicable standard of conduct required to
entitle the Indemnitee to such indemnification.

(c) The Indemnitee shall be entitled to select the forum in which the validity
of the Company’s claim under Section 8(b) hereof that the Indemnitee is not
entitled to indemnification will be heard from among the following:

(1) A quorum of the Board consisting of directors who are not parties to the
proceeding for which indemnification is being sought;

(2) The stockholders of the Company;

(3) Legal counsel selected by the Indemnitee and reasonably approved by the
Board, which counsel shall make such determination in a written opinion;

(4) A panel of three arbitrators, one of whom is selected by the Company,
another of whom is selected by the Indemnitee and the last of whom is selected
by the first two arbitrators so selected.

(d) As soon as practicable, and in no event later than 30 days after written
notice of the Indemnitee’s choice of forum pursuant to Section 8(c) above, the
Company shall, at its own expense, submit to the selected forum in such manner
as the Indemnitee or the Indemnitee’s counsel may reasonably request, its claim
that the Indemnitee is not entitled to indemnification; and the Company shall
act in the utmost good faith to assure the Indemnitee a complete opportunity to
defend against such claim.

(e) Notwithstanding a determination by any forum listed in Section 8(c) hereof
that the Indemnitee is not entitled to indemnification with respect to a
specific proceeding, the Indemnitee shall have the right to apply to the the
court in which that proceeding is or was pending or any other court of competent
jurisdiction, for the purpose of enforcing the Indemnitee’s right to
indemnification pursuant to the Agreement.

(f) The Company shall indemnify the Indemnitee against all expenses incurred by
the Indemnitee in connection with any hearing or proceeding under this Section 8
involving the Indemnitee and against all expenses incurred by the Indemnitee in
connection with any other proceeding between the Company and the Indemnitee
involving the interpretation or enforcement of the rights of the Indemnitee
under this Agreement unless a court of competent jurisdiction finds that each of
the material claims and/or defenses of the Indemnitee in any such proceeding was
frivolous or not made in good faith.

9. Limitation of Actions and Release of Claims. No proceeding shall be brought
and no cause of action shall be asserted by or on behalf of the Company or any
subsidiary against the Indemnitee, his or her spouse, heirs, estate, executors
or administrators after the expiration of one year from the act or omission of
the Indemnitee upon which such proceeding is based; however, in a case where the
Indemnitee fraudulently conceals the facts underlying such cause of action, no
proceeding shall be brought and no cause of action shall be asserted after the
expiration of one year from the earlier of (i) the date the Company or any
subsidiary of the Company discovers such facts, or (ii) the date the Company or
any subsidiary of the Company could have discovered such facts by the exercise
of reasonable diligence. Any claim or cause of action of the Company

 5 

   

or any subsidiary of the Company, including claims predicated upon the negligent
act or omission of the Indemnitee, shall be extinguished and deemed released
unless asserted by filing of a legal action within such period. This Section 9
shall not apply to any cause of action which has accrued on the date hereof and
of which the Indemnitee is aware on the date hereof, but as to which the Company
has no actual knowledge apart from the Indemnitee’s knowledge.

10. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors finds it to be appropriate; or

(b) Lack of Good Faith. To indemnify the Indemnitee for any expenses incurred by
the Indemnitee with respect to any proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
proceeding was not made in good faith or was frivolous; or

(c) Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a proceeding unless the Company consents
to such settlement; or

(d) Claims by the Company for Willful Misconduct. To indemnify or advance
expenses to the Indemnitee under this Agreement for any expenses incurred by the
Indemnitee with respect to any proceeding or claim brought by the Company
against the Indemnitee for willful misconduct, unless a court of competent
jurisdiction determines that each of such claims was not made in good faith or
was frivolous; or

(e) Section 16(b). To indemnify Indemnitee for expenses and the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute; or

(f) Willful Misconduct. To indemnify the Indemnitee on account of the
Indemnitee’s conduct which is finally adjudged to have been knowingly fraudulent
or deliberately dishonest, or to constitute willful misconduct; or

(g) Unlawful Indemnification. To indemnify the Indemnitee if a final decision by
a court having jurisdiction in the matter shall determine that such
indemnification is not lawful; or

(h) Forfeiture of Certain Bonuses and Profits. To indemnify Indemnitee for the
payment of amounts required to be reimbursed to the Company pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002, as amended, or any similar
successor statute.

11. Nonexclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to actions
in his or her official capacity and to actions in another capacity while
occupying his or her position as an agent of the Company, and the Indemnitee’s
rights hereunder shall continue after the Indemnitee has ceased acting as an
agent of the Company and shall inure to the benefit of the heirs, executors and
administrators of the Indemnitee.

12. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent now or hereafter permitted by law.

 6 

   

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 12 hereof.

14. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

15. Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors, heirs, executors, and administrators
and assigns of the parties hereto.

16. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee or (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the
mailing date. Addresses for notice to either party are as shown on the first
page of this Agreement, or as subsequently modified by written notice.

17. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.

18. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Nevada for
all purposes in connection with any action or proceeding which arises out of or
relates to this Agreement.

 

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

      PRAETORIAN PROPERTY, INC.     By: /s/ Llorn Kylo     Its: President, CEO
and Director   INDEMNITEE:

 

/s/ Llorn Kylo

LLORN KYLO



 7 

   

 